              Case 3:20-cv-03426-JD Document 83-2 Filed 10/26/20 Page 1 of 2




 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 5                                    SAN FRANCISCO DIVISION
 6
 7                                                              Case No. 3:20-cv-03426-JD
        AARON GREENSPAN,
 8                                                              [PROPOSED] ORDER ON
            Plaintiff,                                          PLAINTIFF’S MOTION FOR
 9
                                                                FRCP 11 SANCTIONS ON
10                  v.                                          KRONENBERGER ROSENFELD
                                                                LLP AND DEFENDANTS OMAR
11      OMAR QAZI, SMICK ENTERPRISES, INC.,                     QAZI AND SMICK
        ELON MUSK, and TESLA, INC.,                             ENTERPRISES, INC.
12
13          Defendants.                                         Re: ECF No. 83

14
15          The Court has before it Plaintiff’s Motion for Federal Rule of Civil Procedure (“Rule”)
16   11 Sanctions on Kronenberger Rosenfeld LLP and Defendants Omar Qazi and Smick
17   Enterprises, Inc., requesting that this Court impose sanctions on those defendants and their
18   counsel for having made false and misleading statements. Having reviewed and considered the
19   motion and the supporting and opposing documents, as well as the other related papers and
20   pleadings on file, the motion is hereby GRANTED.
21          Kronenberger Rosenfeld LLP shall pay $10,000.00 to the Court within ten (10) days.
22          Omar Qazi and Smick Enterprises, Inc. shall combined, split in a matter to be determined
23   by the parties, pay $10,000.00 to the Court within ten (10) days.
24          Omar Qazi and Smick Enterprises, Inc. shall combined, split in a matter to be determined
25   by the parties, pay Plaintiff Aaron Greenspan for 20 hours of time at the rate of $            per
26   hour within ten (10) days.
27          The Clerk of Court shall strike ECF No. 75 from the record.
28

     [PROPOSED] ORDER ON PLAINTIFF’S MOTION          1                                 3:20-cv-03426-JD
     FOR FRCP 11 SANCTIONS
                Case 3:20-cv-03426-JD Document 83-2 Filed 10/26/20 Page 2 of 2




 1            Any further violations of Rule 11 shall lead to the imposition of more severe sanctions.
 2            IT IS SO ORDERED.
 3
 4   Dated:
 5
 6
                                            Hon. James Donato
 7                                          Judge of the United States District Court
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER ON PLAINTIFF’S MOTION           2                                 3:20-cv-03426-JD
     FOR FRCP 11 SANCTIONS
